Exhibit 10.1

SIXTH AMENDMENT

THIS SIXTH AMENDMENT dated as of September 4, 2009 (this “Amendment”) amends the
Reimbursement Agreement dated as of July 1, 2005 (as previously amended, the
“Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and Bank
of America, N.A. (the “Bank”). Capitalized terms used but not defined herein
have the respective meanings given to them in the Reimbursement Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Reimbursement Agreement is amended as follows:

(a)    The definition of “Maturity Date” is amended in its entirety to read as
follows:

“Maturity Date” means September 3, 2010.

(b)    The definition of “Other Reimbursement Agreements” is amended by
replacing the first reference therein to “means” with “means, at any time prior
to the termination, maturity or expiration thereof,”.

(c)    Section 5.2(d) is amended by replacing the reference to “February 3,
2008” with “February 1, 2009”.

(d)    Section 6.2 is amended by (i) replacing the reference to “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006, January 28, 2007 and
February 3, 2008” with “February 2, 2003, February 1, 2004, January 30,
2005, January 29, 2006, January 28, 2007, February 3, 2008 and February 1, 2009”
and (ii) replacing the reference to “February 3, 2008” in the third and fourth
sentence thereof with “February 1, 2009”.

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

(a)    each representation and warranty set forth in Article 6 of the
Reimbursement Agreement, as amended hereby, is true and correct in all material
respects as of the date of the execution and delivery of this Amendment by the
Parent, with the same effect as if made on such date, except to the extent any
such representation or warranty relates specifically to another date (in which
case it was true and correct in all material respects as of such other date);

(b)    the Parent has the power and authority to execute, deliver, and perform
its obligations under this Amendment;

 



--------------------------------------------------------------------------------

(c)    no Default exists; and

(d)    there has not occurred a material adverse change since February 1, 2009
in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects of the Parent (individually) or
the Parent and its Subsidiaries (taken as a whole).

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
when the Bank has received the following:

(a)    a counterpart of this Amendment executed by the Parent;

(b)    a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor;

(c)    evidence that the Parent has paid all accrued and invoiced Attorney Costs
of the Bank in connection with this Amendment;

(d)    evidence that the Board of Directors of the Parent has authorized the
execution and delivery of this Amendment and the performance of the
Reimbursement Agreement as amended hereby; and

(e)    such other documents as the Bank may reasonably request.

SECTION 4 Miscellaneous.

4.1    Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery of a counterpart
hereof, or an executed signature hereto, by facsimile or by e-mail (in pdf or
similar format) shall be effective as delivery of a manually-executed
counterpart hereof.

4.3    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of New York applicable to contracts made and to be
performed entirely within such state.

4.4    Successors and Assigns. This Amendment shall be binding upon the Parent
and the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:   /s/ Sharon L. McCollam

Name: Sharon L. McCollam

Title: Executive Vice President, Chief Operating and Chief Financial Officer

 

 

BANK OF AMERICA, N.A. By:   /s/ David Leimsieder

Name: David Leimsieder

Title: Senior Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of September 4, 2009

To:   Bank of America, N.A.

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of July 1, 2005 between
Williams-Sonoma, Inc. (the “Parent”) and Bank of America, N.A. (the “Bank”),
(b) the Guaranty Agreement dated as of July 1, 2005 executed by the undersigned
(the “Subsidiary Guaranty”) and (c) the Sixth Amendment dated as of the date
hereof to the Reimbursement Agreement (the “Sixth Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Sixth Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

WILLIAMS-SONOMA DTC, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

 

By:

        Name: Sharon L. McCollam

Title: Executive Vice President, Chief Operating and

Chief Financial Officer

 

WILLIAMS-SONOMA STORES, LLC

By: WILLIAMS-SONOMA STORES, INC. Its: Sole Member  

 

By:

      Name: Sharon L. McCollam  

Title: Executive Vice President, Chief Operating and

Chief Financial Officer

 

 